Exhibit 10.1

 

LOGO [g55142g12e13.jpg]

 

      400 Atlantic Street, Suite 1500       Stamford, Connecticut 06901

Form Severance Agreement

October 13, 2015

[NAME]

[ADDRESS]

Dear [                    ]:

This letter (this “Agreement”) sets forth our agreement concerning certain
potential terminations of your employment with Harman International Industries,
Incorporated (the “Company”), and certain potential competitive activities
post-termination of your employment with the Company for any reason.

1. Term. The “Term” means the period commencing as of the date hereof and
expiring as of December 31, 2018. However, commencing on January 1, 2019 and
each January 1 thereafter, the Term will automatically be extended for an
additional year unless, not later than September 30th of the immediately
preceding year, the Company or you shall have given notice that it or you, as
the case may be, do not wish to have the Term extended, provided that the
Company may not provide such notice of non-extension during the Protected Period
(as defined below). This Agreement, including your obligations under Section 8
hereof, shall survive expiration or termination of the Term or of your
employment with the Company.

2. Severance. Subject to the other provisions of this Agreement, if your
employment with the Company and its affiliates is terminated during the Term by
the Company (or its applicable affiliate) other than for Cause or Disability, or
by you for Good Reason (any termination entitling you to severance pursuant to
this sentence, a “Qualifying Termination”), subject to your execution, delivery
and non-revocation of the release of claims described in Section 4 below, the
Company will (a) pay you, on the 60th day following such termination, a lump sum
severance payment equal to one times (two times, if such Qualifying Termination
occurs during the Protected Period) the sum of (i) your annual base salary as in
effect as of the date of such termination, plus (ii) your target annual bonus as
in effect as of the date of termination, (b) pay you a prorated bonus for the
fiscal year during which such termination occurs (such proration to be based on
the portion of such fiscal year during which you were employed by the Company
and its affiliates), payable based on actual performance (determined according
to the procedures the Company would have applied had you remained employed
through the bonus payment date) at the same time annual bonuses for such fiscal
year are paid to Company employees generally (except that, if the applicable
Qualifying Termination occurs during the Protected Period, such bonus shall be
prorated based upon your target bonus and paid on the 60th day following such
termination), and (c) provide you with reasonable outplacement services for one
year after such termination (the cost of such services not to exceed $50,000).
In



--------------------------------------------------------------------------------

addition, for a period (the “Continuation Period”) of 12 months (18 months, if
the applicable Qualifying Termination occurs during the Protected Period)
following the date of a Qualifying Termination, the Company will arrange to
provide you (and your dependents) with coverage under the Company’s medical,
dental or other health plan, but only to the extent that you make a payment to
the Company in an amount equal to the monthly COBRA premium payments on a timely
basis required to maintain such coverage commencing with the first calendar
month following the date of such termination, and the Company shall reimburse
you (in accordance with the schedule set forth in Section 6) on an after-tax
basis for the amount of such premiums, if any, in excess of any employee
contributions necessary to maintain such coverage for the Continuation Period
(the “COBRA Reimbursement”). If you experience a Qualifying Termination during
the Protected Period, the base salary and target bonus as of the date of the
termination utilized for purposes of the calculations set forth in Sections 2(a)
and 2(b) shall in no event be lower than the base salary and target bonus,
respectively, in effect for you as of immediately prior to the applicable Change
in Control (and, if they would otherwise be lower, shall be deemed to equal such
amounts in effect as of immediately prior to the Change in Control).

3. Certain Definitions. For purposes of this Agreement, the following terms
shall have the following meanings:

(a) Definition of Cause. Termination for “Cause” means a termination of your
employment by the Company based on your (i) commission of a crime (other than a
vehicular misdemeanor), (ii) intentional commission of damage to property of the
Company or any of its affiliates that causes material harm to the Company or any
of its affiliates, (iii) material breach of Section 8, (iv) misconduct that
materially damages or injures the Company or any of its affiliates, or (v) gross
negligence in the performance of, or your willful failure to perform, your
duties and responsibilities. Notwithstanding the foregoing, during the Protected
Period, a termination for Cause shall not be effectuated (A) pursuant to
clauses (i), (iv), or (v) of this Section 3(a) (except that your employment may
be terminated for Cause during the Protected Period pursuant to clause (i) if
you have been convicted of a criminal violation involving fraud, embezzlement or
theft in connection with your duties or in the course of your employment with
the Company and its affiliates), (B) unless the act giving rise to termination
shall have been demonstrably and materially harmful to the Company, and
(C) unless there shall have been delivered to you a copy of a resolution duly
adopted by the affirmative vote of a majority of the Board of Directors of the
Company (or of the parent entity that is a successor to the Company) (the
“Board”) then in office at a meeting of the Board called and held for such
purpose, after reasonable notice to you and an opportunity for you, together
with your counsel (if you choose to have counsel present at such meeting), to be
heard before the Board, finding that, in the good faith opinion of the Board,
you have committed an act constituting Cause as defined in this Agreement and
specifying the particulars thereof in detail (nothing herein shall be construed
to limit your right to contest the validity or propriety of any such
determination). For purposes of this Agreement, no act or failure to act on your
part shall be deemed “intentional” if it was due primarily to an error in
judgment or negligence, but shall be deemed “intentional” only if done or
omitted to be done by you not in good faith and without reasonable belief that
your action or omission was in the best interest of the Company.

 

-2-



--------------------------------------------------------------------------------

(b) Definition of Change in Control. A “Change in Control” means the occurrence
during the Term of any of the following events:

(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 25% or more of the combined
voting power of the then outstanding Voting Stock (as defined below) of the
Company; provided, however, that the following acquisitions shall not constitute
a Change in Control: (A) any issuance of Voting Stock of the Company directly
from the Company that is approved by the Incumbent Board (as defined below),
(B) any acquisition by the Company or a Subsidiary (as defined below) of Voting
Stock of the Company, (C) any acquisition of Voting Stock of the Company by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any Subsidiary, or (D) any acquisition of Voting Stock of the Company by any
Person pursuant to a Business Combination (as defined below) that complies with
clauses (A), (B) and (C) of Section 3(b)(iii); or

(ii) individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director after the date
hereof whose election, or nomination for election by the Company’s shareholders,
was approved by a vote of at least two-thirds of the Directors then comprising
the Incumbent Board (either by a specific vote or by approval of the proxy
statement of the Company in which such person is named as a nominee for
director, without objection to such nomination) shall be deemed to have been a
member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest (within the meaning of Rule 14a-11 of the Exchange
Act) with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board; or

(iii) consummation of a reorganization, merger or consolidation, a sale or other
disposition of all or substantially all of the assets of the Company, or other
transaction (each, a “Business Combination”), unless, in each case, immediately
following such Business Combination, (A) all or substantially all of the
individuals and entities who were the beneficial owners of Voting Stock of the
Company immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the combined voting power of the then
outstanding shares of Voting Stock of the entity resulting from such Business
Combination (including, without limitation, an entity that, as a result of such
transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries), (B) no Person
(other than the Company, such entity resulting from such Business Combination,
or any employee benefit plan (or related trust) sponsored or maintained by the
Company, any Subsidiary or such entity resulting from such Business Combination)
beneficially owns, directly or indirectly, 25% or more of the combined voting
power of the then-outstanding shares of Voting Stock of the entity resulting
from such Business Combination, and (C) at least a majority of the members of
the Board of Directors of the entity resulting from such Business Combination
were members of the Incumbent Board at the time of the execution of the initial
agreement or of the action of the Board providing for such Business Combination;
or

 

-3-



--------------------------------------------------------------------------------

(iv) approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company, except pursuant to a Business Combination that
complies with clauses (A), (B) and (C) of Section 3(b)(iii).

(c) Definition of Disability. Termination by the Company for “Disability” means
termination based on your inability to perform your duties and responsibilities
by reason of illness or incapacity for a total of 180 days in any twelve-month
period.

(d) Definition of Good Reason. Termination by you for “Good Reason” means a
voluntary termination by you due to (i) an involuntary relocation that increases
your commute by more than 50 miles, (ii) a material diminution in your base
salary (other than, prior to a Change in Control, pursuant to across-the-board
reductions that apply uniformly to similarly situated employees generally),
(iii) a material diminution in your overall compensation opportunity (other
than, prior to a Change in Control, pursuant to across-the-board reductions that
apply uniformly to similarly situated employees generally), (iv) a material
reduction in your authority or position with the Company, or (v) a material
breach of this Agreement by the Company and its affiliates. Notwithstanding the
foregoing, a termination shall be deemed to be for Good Reason hereunder only if
you provide written notice to the Company of the existence of one or more of the
conditions described herein within 90 days following your knowledge of the
initial existence of such condition, the Company fails to cure such condition
during the 30-day period (the “Cure Period”) following its receipt of such
notice, and you terminate employment within 30 days following the conclusion of
the Cure Period.

(e) Definition of Protected Period. The term “Protected Period” means the
two-year period following a Change in Control.

(f) Definition of Subsidiary. The term “Subsidiary” means an entity in which the
Company, directly or indirectly, beneficially owns 50% or more of the
outstanding Voting Stock.

(g) Definition of Voting Stock. The term “Voting Stock” means securities
entitled to vote generally in the election of directors.

4. Release of Claims. The Company’s obligation to make the payments hereunder is
conditioned upon your execution and delivery to the Company (within 50 days
after the date of your Qualifying Termination), and non-revocation, of a release
of claims, in substantially the form set forth as Exhibit A hereto (with any
changes as are reasonably requested by the Company to reflect changes in law or
practice).

5. Withholding of Taxes. The Company may withhold from any amounts payable under
this Agreement all federal, state, local or other taxes as the Company is
required to withhold pursuant to any applicable law, regulation or ruling.

6. Section 409A. The intent of the parties hereto is that payments and benefits
under this Agreement comply with or be exempt from Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and the regulations and guidance
promulgated thereunder (collectively, “Section 409A”) and, accordingly, to the
maximum extent permitted, this Agreement shall be interpreted and administered
to be in compliance therewith. Each payment

 

-4-



--------------------------------------------------------------------------------

under this Agreement shall be treated as a separate payment for purposes of
Section 409A. Notwithstanding any provision in this Agreement to the contrary,
no payment or benefit that is deferred compensation for purposes of Section 409A
and that is due upon your termination of employment will be paid or provided
unless such termination is also a “separation from service” (within the meaning
of Section 409A). Whenever a payment under this Agreement specifies a payment
period with reference to a number of days (e.g., “payment shall be made within
30 days following the date of termination”), the actual date of payment within
the specified period shall be within the sole discretion of the Company. In no
event will you have the ability to, directly or indirectly, designate the
calendar year of any payment under this Agreement. If at the time of your
separation from service (as defined in Section 409A) with the Company, you are a
“specified employee” (within the meaning of Section 409A), any payment hereunder
that is considered deferred compensation under Section 409A and that is payable
on account of your separation from service (and that would otherwise be paid
prior to the six-month anniversary of such separation) shall be delayed (the
“Section 409A Delay”) until the earlier of your death or the six-month
anniversary of such separation from service and shall then be promptly paid,
together with interest for the period of delay, compounded annually, equal to a
rate equal to the applicable federal short-term rate in effect under
Section 1274(d) of the Code for the month in which your separation from service
occurs. All COBRA Reimbursements shall (subject to the Section 409A Delay) be
made within 30 days following the date on which you incur the expense but no
later than December 31st of the year following the year in which you incur the
related expense, provided that in no event shall the reimbursements or in-kind
benefits to be provided by the Company in one taxable year affect the amount of
reimbursements or in-kind benefits to be provided in any other taxable year, nor
shall your right to reimbursement or in-kind benefits be subject to liquidation
or exchange for another benefit.

7. Section 280G Cutback. Notwithstanding any provision of this Agreement to the
contrary, if any amount or benefit to be paid or provided under this Agreement
would be an “excess parachute payment” (within the meaning of Section 280G of
the Code, or any successor provision thereto) but for the application of this
sentence, then such payments and benefits will be reduced to the minimum extent
necessary (but in no event to less than zero) so that no portion of any such
payment or benefit, as so reduced, constitutes an excess parachute payment;
provided, however, that no such reduction shall be made if it is not thereby
possible to eliminate all excess parachute payments under this Agreement; and
provided, further, that the foregoing reduction will be made only if and to the
extent that such reduction would result in an increase in the aggregate payment
and benefits to be provided to you, determined on an after-tax basis (taking
into account the excise tax imposed pursuant to Section 4999 of the Code, or any
successor provision thereto, any tax imposed by any comparable provision of
state law, and any applicable federal, state and local income and employment
taxes). Whether requested by you or the Company, the determination of whether
any reduction in such payments or benefits to be provided under this Agreement
or otherwise is required pursuant to the preceding sentence will be made at the
expense of the Company by the Company’s independent accountants. If any payment
or benefit intended to be provided under this Agreement is required to be
reduced pursuant to this Section 7, the Company will reduce your payments and/or
benefits, to the extent required, in the following order: (a) the lump sum
payment described in Section 2(a), (b) the outplacement benefit described in
Section 2, (c) the health continuation benefits set forth in Section 2 and
(d) the prorated bonus set forth in Section 2(b).

 

-5-



--------------------------------------------------------------------------------

8. Restrictive Covenants. In consideration of the Company’s commitments
hereunder and of your continued employment, you hereby agree to the following
restrictive covenants:

(a) You will not, without the prior written consent of the Company, while
employed by the Company and its affiliates or thereafter, disclose to any person
not employed by the Company any confidential or proprietary information of the
Company or of any of its affiliates. For purposes of this Agreement, the term
“confidential or proprietary information” will include all information of any
nature and in any form that is owned by the Company and that is not publicly
available (other than by your breach of this Section 8(a)) or generally known to
persons engaged in businesses similar or related to those of the Company.
Confidential or proprietary information will include, without limitation, the
financial matters, customers, employees, industry contracts, strategic business
plans, product development (or other proprietary product data), marketing plans,
and all other secrets and all other information of a confidential or proprietary
nature, of the Company or of any of its affiliates. The foregoing obligations
imposed by this Section 8(a) will not apply (i) while you are employed by the
Company, to actions taken in the ordinary course of the business of, and for the
benefit of, the Company, (ii) if such confidential or proprietary information
will have become, through no fault of yours, generally known to the public, or
(iii) if you are required by law to make disclosure (after giving the Company
prompt written notice of the receipt of such legal process and cooperating with
the Company to seek a protective order if it elects to do so).

(b) While employed by the Company and its affiliates and for a period of
12 months after you cease (for any reason) to be employed by the Company or one
of its affiliates (together, the “Restricted Period”), you will not, without the
Company’s prior written consent, become an employee, officer, director or
investor (other than a minority shareholder or other equity interest of not more
than 1% of a company whose equity interests are publicly traded on a nationally
recognized stock exchange or over-the-counter) in any business or enterprise,
anywhere in the world, that directly or indirectly competes with the business of
the Company or any affiliate and is set forth on the list of competitors (the
“Competitive List”) as provided to you on or about the date hereof, as it may be
modified by the Company from time to time by written notice to you, provided
that any modification shall not be effective until ninety (90) days after
provided to you and only if you are then employed by the Company. The
Competitive List may not contain more than fifteen (15) entities.

(c) During the Restricted Period, you shall not (i) employ, retain, solicit or
recruit for employment or retention or assist any other person or entity in
employing, retaining, soliciting or recruiting, directly or indirectly, any
individual employed by the Company or one of its affiliates or who had been so
employed in the prior six (6) months; provided that this Section 8(c) shall not
be violated by advertising or searches not specifically targeted at the
employees of the Company or its affiliates, or by serving as a reference upon
request to an entity with which you are not affiliated, or (b) interfere with
the Company’s or any of its affiliate’s relationship with any of its or their
suppliers, vendors, joint venturers or independent contractors.

(d) You acknowledge that, because of and during the course of your employment by
the Company, you will learn or develop confidential information relating to the
Company’s sales, marketing or servicing, and relating to the Company’s
customers. You

 

-6-



--------------------------------------------------------------------------------

recognize that the Company’s relationships with its customers are extremely
valuable to it and thus the protection of the Company’s relationships with its
customers is essential. Accordingly and in consideration of your continued
employment with the Company and the various benefits and payments provided in
conjunction therewith, you agree that you will not, during the Restricted
Period, solicit or attempt to solicit, directly or indirectly, and for the
purpose of providing services or products that are the same or similar to those
offered for sale by the Company at the time of your termination and which
services or products group represents more than 10 percent (10%) of the revenues
of the Company and its affiliates for its most recently completed fiscal year or
is expected to do so in the current or next fiscal year, any existing or
prospective customer of the Company or any one of its affiliates which you
solicited or with whom you had direct contact while employed by the Company,
provided that the foregoing shall not apply to retail consumers of the Company
or any of its affiliates.

(e) The Company and you acknowledge that the time, scope, geographic area and
other provisions of this Section 8 have been specifically negotiated by
sophisticated commercial parties and agree that all such provisions are
reasonable under the circumstances of the activities contemplated by this
Agreement. You acknowledge and agree that the terms of this Section 8: (i) are
reasonable in light of all of the circumstances, (ii) are sufficiently limited
to protect the legitimate interests of the Company and its affiliates,
(iii) impose no undue hardship on you, and (iv) are not injurious to the public.
You further acknowledge and agree that your breach of the provisions of this
Section 8 will cause the Company irreparable harm, which cannot be adequately
compensated by money damages, and that if the Company elects to prevent you from
breaching such provisions by obtaining an injunction against you, there is a
reasonable probability of the Company’s eventual success on the merits. You
consent and agree that if you commit any such breach or threaten to commit any
breach, the Company shall be entitled to temporary and permanent injunctive
relief from a court of competent jurisdiction, without posting any bond or other
security and without the necessity of proof of actual damage, in addition to,
and not in lieu of, such other remedies as may be available to the Company for
such breach, including the recovery of money damages.

(f) Nothing herein shall prevent or limit you from reporting a possible
violation of applicable laws or regulations to any governmental or regulatory
agency, including the Securities and Exchange Commission, or making other
disclosures that are protected under so-called whistleblower laws or
regulations. Such disclosures may be made without notice to the Company or
consent of the legal department of the Company.

9. At-Will Employment. Notwithstanding anything herein to the contrary, your
employment with the Company is terminable at will with or without Cause (subject
to the obligations of the Company hereunder). Nothing expressed or implied in
this Agreement will create any right or duty on the part of the Company or you
to have you remain in the employment of the Company and its affiliates for any
specific duration.

10. No Mitigation. The Company hereby acknowledges that you will not be required
to mitigate the amount of any payment provided for in this Agreement by seeking
other employment or otherwise, nor will any profits, income, earnings or other
benefits from any source whatsoever create any mitigation, offset, reduction or
any other obligation on your part under this Agreement or otherwise.

 

-7-



--------------------------------------------------------------------------------

11. Governing Law and Dispute Resolution. The validity, interpretation,
construction and performance of this Agreement will be governed by and construed
in accordance with the substantive laws of the State of Delaware, excluding any
conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of this Agreement to the substantive law of
another jurisdiction. Any disputes, litigation, proceedings or other legal
actions by any party to this Agreement in connection with or relating to this
Agreement or any matters described or contemplated in this Agreement may be
instituted in the courts of the State of Delaware or of the United States
sitting in the State of Delaware. Each party to this Agreement irrevocably
submits to the jurisdiction of the courts of the State of Delaware and of the
United States sitting in the State of Delaware in connection with any such
dispute, litigation, proceeding or other legal action arising out of or relating
to this Agreement.

12. Legal Fees and Expenses Following a Change in Control. If your employment
with the Company and its affiliates is terminated during the Protected Period
and it appears to you that the Company has failed to comply with any of its
obligations under this Agreement, or if the Company or any other Person takes or
threatens to take any action to declare this Agreement void or unenforceable, or
institutes any litigation or other action or proceeding designed to deny, or to
recover from, you the benefits provided or intended to be provided to you
hereunder, the Company irrevocably authorizes you from time to time to retain
counsel of your choice, at the expense of the Company as hereafter provided, to
advise and represent you in connection with any such interpretation, enforcement
or defense, including, without limitation, the initiation or defense of any
litigation or other legal action, whether by or against the Company or any
director, officer, stockholder or other person affiliated with the Company, in
any jurisdiction. Without regard to whether you prevail, in whole or in part, in
connection with any of the foregoing, the Company will pay and be solely
financially responsible for any and all attorneys’ and related fees and expenses
incurred by you in connection with any of the foregoing. However, if you bring
an action in bad faith, or with no colorable claim of success, the Company shall
not pay for any of your attorneys’ fees or related expenses. This Section 12
shall have no application prior to a Change in Control.

13. Entire Agreement. This Agreement sets forth the entire understanding with
respect to the subject matter hereof and supersedes all prior agreements,
written or oral or express or implied, between you and the Company or any
affiliate of the Company as to such subject matter[, including the letter
agreement between you and the Company, dated [                    ], and the
Severance Agreement between the Company and you, dated [                    ]].
Any payments provided hereunder shall constitute the exclusive payments due to
you from, and the exclusive obligation of, the Company and its affiliates in the
event of any termination of your employment, except for any benefits that may be
due you in normal course under any employee benefit plan of the Company (other
than a severance plan) that provides benefits after termination of employment.

14. Notices. For all purposes of this Agreement, all communications, including,
without limitation, notices, consents, requests or approvals, required or
permitted to be given hereunder will be in writing and will be deemed to have
been duly given when hand delivered or dispatched by electronic facsimile
transmission (with receipt thereof orally confirmed), or five business days
after having been mailed by United States registered or certified mail, return
receipt requested, postage prepaid, or three business days after having been
sent by a nationally

 

-8-



--------------------------------------------------------------------------------

recognized overnight courier service such as FedEx, UPS, or Purolator, addressed
to the Company (to the attention of the Secretary of the Company) at its
principal executive office and to you at your address on the books of the
Company, or to such other address as any party may have furnished to the other
in writing and in accordance herewith, except that notices of changes of address
shall be effective only upon receipt.

15. Successors. The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation, reorganization or otherwise) to
all or substantially all of the business or assets of the Company, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent the Company would be required to perform if no such succession had taken
place. This Agreement will be binding upon and inure to the benefit of the
Company and any successor to the Company, including, without limitation, any
persons acquiring directly or indirectly all or substantially all of the
business or assets of the Company whether by purchase, merger, consolidation,
reorganization or otherwise (and such successor shall thereafter be deemed the
“Company” for the purposes of this Agreement), but will not otherwise be
assignable, transferable or delegable by the Company. This Agreement will inure
to the benefit of and be enforceable by your personal or legal representatives,
executors, administrators, successors, heirs, distributees and legatees. This
Agreement is personal in nature and neither of the parties hereto shall, without
the consent of the other, assign, transfer or delegate this Agreement or any
rights or obligations hereunder, except as expressly provided above in this
Section 15.

16. Miscellaneous. This Agreement may not be amended, nor may any provision
hereof be modified or waived, except by an instrument in writing duly signed by
you and the Company. If any provision of this Agreement, or any application
thereof to any circumstances, is invalid, in whole or in part, such provision or
application shall to that extent be severable and shall not affect other
provisions or applications of this Agreement. This Agreement may be executed in
one or more counterparts, each of which shall be deemed to be an original but
all of which together will constitute one and the same agreement.

 

-9-



--------------------------------------------------------------------------------

Please indicate your agreement by signing below and retain one copy for your
records.

 

Sincerely, HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED By:  

 

Name:   Dinesh C. Paliwal Its:   Chairman, President and Chief Executive Officer

 

Agreed and Accepted:

 

[                    ]



--------------------------------------------------------------------------------

Exhibit A

SAMPLE RELEASE

In consideration of the agreement by Harman International Industries,
Incorporated (the “Company” or “Employer”) to provide the benefits described in
the letter agreement between me and the Company dated                      (the
“Letter Agreement”) and in consideration for the Company’s other promises in the
Letter Agreement and herein, I agree as follows:

1. Release of Known and Unknown Claims by Me

(a) I hereby release and forever discharge (this “Release”) the Company and each
of its associates, owners, stockholders, affiliates, divisions, subsidiaries,
predecessors, successors, heirs, assigns, agents, directors, officers, partners,
employees, representatives, and insurers (collectively, the “Company Releasees”)
of and from any and all manner of action or actions, cause or causes of actions,
in law or in equity, suits, debts, liens, contracts, agreements, promises,
liabilities, claims, demands, damages, loss, cost or expense, of any nature
whatsoever, known or unknown, fixed or contingent, which I now have or may have
against the Company or any Company Releasee to the extent acting by, through,
under or in concert with the Company, by reason of any matter, cause or thing
whatsoever from the beginning of time to the Effective Date (as defined below).
The claims released herein include, without limitation, claims arising out of,
based upon, or relating to the hire, employment, remuneration or termination of
my employment and any claims constituting, arising out of, based upon, or
relating to any tort theory, any express or implied contract, Title VII of the
Civil Rights Act of 1964, the Civil Rights of 1866, the Civil Rights Act of
1991, the Age Discrimination in Employment Act (29 U.S.C. §§ 621 et seq.), the
Equal Pay Act, the Fair Labor Standards Act, the Consolidated Omnibus Budget
Reconciliation Act, the Employee Retirement Income Security Act, the Family and
Medical Leave Act, the Americans with Disabilities Act, and any other local,
state or federal law governing the employment relationship. Notwithstanding
anything herein to the contrary, nothing herein or otherwise shall release the
Company from any claims, rights or damages that I may have (i) under Section 2
of the Letter Agreement or under this Release; (ii) as a stockholder in the
Company; or (iii) that may not be released or waived as a matter of law.

(b) I expressly acknowledge, agree and recite that (i) the release and waiver
set forth in Section 1(a) above are written in a manner I understand; (ii) in
executing this Release, I am not waiving rights or claims that may arise after
the date that this Release becomes effective; (iii) I am waiving rights or
claims only in exchange for consideration in addition to anything to which I am
otherwise entitled; (iv) I have entered into and executed this Release knowingly
and voluntarily; (v) I have been given up 21 days to consider the terms of this
Release and understand its terms; (vi) I have been advised of the opportunity to
seek the advice of legal counsel in this matter and to obtain my counsel’s
assistance in reviewing this Release; (vii) I have read and understand this
Release in its entirety; and (viii) I have not been forced to sign this Release
by any employee or agent of Employer.

(c) I represent and warrant that there has been no assignment or other transfer
of any interest in any claims released hereunder, and I agree to indemnify and
hold the Company Releasees harmless from any liability, claims, demands,
damages, reasonable costs, reasonable

 

A-1



--------------------------------------------------------------------------------

expenses and reasonable attorney’s fees incurred by the Company Releasees as a
result of any person asserting any such assignment or transfer. It is the
intention of the parties that this indemnity does not require payment as a
condition precedent to recovery by the Company Releasees against me under this
indemnity.

(d) I agree that, except for claims made to or brought by the Equal Employment
Opportunity Commission (“EEOC”), if I hereafter commence, join in, or in any
manner seek relief through any suit arising out of, based upon or relating to
any of the claims released hereunder, or in any manner assert against the
Company Releasees any of the claims released hereunder, I shall pay to the
Company Releasees in addition to any other damages caused to the Company
Releasees thereby, all reasonable attorneys’ fees incurred by the Company
Releasees in defending or otherwise responding to said suit or claim.

(e) It is my intention that my execution of this Release will forever bar every
claim, demand, cause of action, charge and grievance released above.

2. Assumption of Risk. Each of the parties fully understands that if any fact
with respect to any matter covered by this Release is found hereafter to be
other than, or different from, the facts now believed by any of the parties to
be true, each of the parties expressly accepts and assumes the risk of such
possible difference in fact and agrees that the release provisions hereof shall
be and remain effective notwithstanding any such difference in fact.

3. No Pending Actions. I represent that I do not presently have on file any
complaint, charge or claim (civil, administrative or criminal) against the
Company in any court or administrative forum, or before any governmental agency
or entity. I represent that I will not hereafter file any complaints, charges or
claims (civil, administrative or criminal) against the Company with any
administrative, state, federal or other governmental entity, agency, board or
court (except the EEOC) with respect to the claims released in Section 1 of this
Release.

4. Proprietary and Privileged Information. I agree and acknowledge that during
the course of my employment with Company, I received confidential and/or
proprietary information relating to, without limitation, Company and its
subsidiaries’ and affiliates’ business and marketing strategies, finances,
benefit plans, systems, products and employees. I agree on the date on which I
sign this Release to return to the Company any and all documents, papers and
material (including any of the same stored on electronic media such as diskettes
or tapes) containing such confidential and/or proprietary information which has
not theretofore been returned to the Company, although I may retain the laptop
computer as provided in this Release. I further agree that, following my signing
of this Release and for so long thereafter as such information is not in the
public domain through no fault of mine, I will not use or disclose any such
confidential and/or proprietary information, either directly or indirectly, to
or for the benefit of any other person, firm or corporation. The provisions of
this Section 4 supplement, but do not replace, my legal and other contractual
obligations relating to confidential Company information.

5. No Admission of Liability. I understand and agree that neither the execution
of this Release nor the performance of any term hereof shall constitute or be
construed as an admission of any liability whatsoever by either the Company or
me, as both the Company and I have consistently taken the position that it/I
have no liability whatsoever to the other.

 

A-2



--------------------------------------------------------------------------------

6. Attorneys’ Fees. If the Company or I bring an action or proceeding for breach
of the Letter Agreement or this Release or to enforce its or my rights hereunder
or thereunder, the prevailing party shall be entitled to recover its reasonable
attorneys’ fees, if any, incurred in connection with such action.

7. Return of Employer Property. I represent that I have returned to the Company
all Company products, samples, equipment, parts, inventory, manuals, technical
information and other Company materials in my possession or under my control,
except those with respect to which I have made arrangements with the Company to
pick up or otherwise deliver to the Company. The Company’s receipt of all such
items that I am obligated to return is a condition of its obligation to provide
me the benefits described in the Letter Agreement.

8. Construction. This Release shall be construed as a whole in accordance with
its fair meaning and in accordance with the laws of the State of Delaware. The
language of this Release shall not be construed for or against any particular
party, solely by reason of authorship. Each and every covenant, term, provision
and agreement herein contained shall be binding upon and inure to the benefit of
the successors and assigns of the parties hereto. The headings used herein are
for reference only and shall not affect the construction of any of them.

9. Sole Agreement. The Letter Agreement and this Release represent the sole and
entire agreement between the parties and supersede all prior agreements,
negotiations and discussions between the parties and/or their respective counsel
with respect to the subject matters covered hereby.

10. Severability. In the event that any one or more of the provisions contained
in this Release shall, for any reason, by held to be invalid, void, illegal or
unenforceable in any respect, such invalidity, voidness, illegality or lack of
enforceability shall not affect any other provision of the Letter Agreement or
this Release and the remaining portions shall remain in full force and effect.

11. Amendments. Any amendment or modification of this Release must be made in a
writing signed by me and a duly authorized representative of the Company and
stating the intent of both parties to amend this Release.

12. Notices. All notices, requests, demands and other communications hereunder
must be in writing, marked “Personal and Confidential,” and shall be deemed to
have been given if delivered by hand or mailed by first class, postage and
registry fees prepaid, and addressed as follows:

 

If to Employee:    To the address last on the books of the Company. If to
Company:    Attn: Chief Executive Officer    Harman International Industries,   
Incorporated    400 Atlantic Street, 15th Floor    Stamford, CT 06901

 

A-3



--------------------------------------------------------------------------------

13. Revocation; Effectiveness. I understand that I have the right to revoke this
Release within seven (7) calendar days after I sign it. This Release will become
effective and enforceable only after I have signed it and upon expiration of the
seven-day revocation period with no revocation taking place (the “Effective
Date”). I understand that if I desire to revoke this Release, I must give
actual, written notice of revocation to the above person at the above address
before the seven-day revocation period expires.

The date indicated and my signature below acknowledge my review, understanding
and full, knowing and voluntary acceptance of the terms and conditions set forth
in this Release.

IN WITNESS WHEREOF, I, intending to be legally bound hereby, have executed this
Release.

 

 

   

 

[EMPLOYEE NAME] (“Employee”, “me”, or “I”)     Date Accepted and Agreed:    

 

    HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED    

 

A-4